DETAILED ACTION
	This office action is in response to the amendment filed on 6/3/2021
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	“Wu’s CRS is distinct from the claimed demodulation reference signal (DMRS)”
	The claim limitation does not refer to a specific DMRS and the arguments state in Wu [0007] the demodulation of the PDCCH is based on a CRS which means the CRS is used a DMRS. 
	
	“Koorapaty fails to teach that two REG groups, each including a plurality of REGs, use the same precoding.”
	Page 12 line 31- page 13 line 8 describes a CCE being a single resource block that can contain a fixed number of eREGs, eg., 4, 6, or 12 eREGs and multiple eREGs can use one AP therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to understand that REG 
	Figure 12 being an example if the eREG 3 is made of multiple eREGs and eREG 4 is made of multiple eREGs the same outcome applies. 
	Another example in Figure 15 shows eREGs in different groups can point to the same AP and therefore have the same precoding. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140233474 to Wu et al (hereafter referred to as ‘Wu’) in view of WO 2013070145 to Koorapaty et al (hereafter referred to as ‘Koorapaty’).
As for claim 18, Wu teaches a terminal (Figure 15 teaches a structural diagram of a UE) comprising: a receiver (Figure 15, reference 151; receiving unit) that receives a downlink control channel consisting of a plurality of control channel elements (CCEs) to which a plurality of resource element groups (REGs) are mapped in a control resource set (paragraph 0007 teaches a complete PDCCH (downlink control channel) is formed by one or more CCEs (Control Channel Element, control channel element), a CCE is formed by 9 REGs (Resource Element Group, resource element group) and an REG occupies 4 REs); and a processor that controls a demodulation process based on a demodulation reference signal that is allocated in at least one resource element included in a plurality of REG groups (paragraph 0007 teaches the demodulation of the PDCCH is based on a CRS (Common Reference Signal, common reference signal)), each REG group including a plurality of REGs in the control resource set (paragraph 0007 teaches a CCE is formed by 9 REGs (Resource Element Group, resource element group) and an REG occupies 4 REs). 
Wu fails to expressly disclose a same precoding being applied to different REG groups within a set of consecutive resource blocks in the control resource set.
However, in the same field of endeavor Koorapaty teaches a same precoding being applied to different REG groups within a set of consecutive resource blocks in the control resource set (Figure 11 and 12 where eREG1 and eREG3 both have the same precoding applied as further taught on page 13, lines 7-8 where it states that both eREG1 and eREG3 will use the same precoding vector).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the REGs taught by Wu such that the same precoding is applied to the different REG groups as taught by Koorapaty, to allow for more than one eREG to use one AP (Koorapaty, Pg 13, line 5).
As for claim 19, Wu teaches a base station (Figure 16, reference 1301; base station) comprising: a processor that controls transmission of a downlink control channel consisting of a plurality of control channel elements (CCEs) to which a plurality of resource element groups (REGs) are mapped in a control resource set (paragraph 0007 teaches a complete PDCCH (downlink control channel) is formed by one or more CCEs (Control Channel Element, control channel element), a CCE is formed by 9 REGs (Resource Element Group, resource element group) and an REG occupies 4 REs); and a transmitter that transmits the downlink control channel (Figure 16, reference 1301; base station where the BS comprises a transmitter), wherein the processor controls to allocate a demodulation reference signal to at least one resource element included in a plurality of REG groups (paragraph 0007 teaches the demodulation of the PDCCH is based on a CRS (Common Reference Signal, common reference signal), each REG group including a plurality of REGs in the control resource set (paragraph 0007 teaches a CCE is formed by 9 REGs (Resource Element Group, resource element group) and an REG occupies 4 Res).
Wu fails to expressly disclose a same precoding being applied to different REG groups within a set of consecutive resource blocks in the control resource set.
However, in the same field of endeavor Koorapaty teaches a same precoding being applied to different REG groups within a set of consecutive resource blocks in the control resource set (Figure 11 and 12 where eREG1 and eREG3 both have the same precoding applied as further taught on page 13, lines 7-8 where it states that both eREG1 and eREG3 will use the same precoding vector).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the REGs taught by Wu such that the same precoding is applied to the different REG groups as taught by Koorapaty, to allow for more than one eREG to use one AP (Koorapaty, Pg 13, line 5).
(Figure 15 teaches a structural diagram of a UE), comprising: receiving a downlink control channel consisting of a plurality of control channel elements (CCEs) to which a plurality of resource element groups (REGs) are mapped in a control resource set (paragraph 0007 teaches a complete PDCCH (downlink control channel) is formed by one or more CCEs (Control Channel Element, control channel element), a CCE is formed by 9 REGs (Resource Element Group, resource element group) and an REG occupies 4 REs); and controlling a demodulation process based on a demodulation reference signal that is allocated in at least one resource element included in a plurality of REG groups (paragraph 0007 teaches the demodulation of the PDCCH is based on a CRS (Common Reference Signal, common reference signal)), each REG group including a plurality of REGs in the control resource set (paragraph 0007 teaches a CCE is formed by 9 REGs (Resource Element Group, resource element group) and an REG occupies 4 Res).
Wu fails to expressly disclose a same precoding being applied to different REG groups within a set of consecutive resource blocks in the control resource set.
However, in the same field of endeavor Koorapaty teaches a same precoding being applied to different REG groups within a set of consecutive resource blocks in the control resource set (Figure 11 and 12 where eREG1 and eREG3 both have the same precoding applied as further taught on page 13, lines 7-8 where it states that both eREG1 and eREG3 will use the same precoding vector).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the REGs taught by Wu such that the same (Koorapaty, Pg 13, line 5).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933.  The examiner can normally be reached on 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Elton Williams/Examiner, Art Unit 2465